Title: From John Adams to David Lambert, 13 June 1798
From: Adams, John
To: Lambert, David



To the Officers of the 19. Regiment and also those of the Artillery and Cavilry, attached to the 4th division of Militia, in VirginiaGentlemenPhiladelphia June 13 1798

I thank you for this Address. The national honour and dignity of So many Nations have been wounded, within a late period and all from causes So analogous & uniform that very little refinement is necessary to discover the Causes investigate those which have involved Us in the general Calamity.
Continue, Gentlemen to watch over your national Rights, and never Suffer any foreign nation to change, alter or controul, the present Constitution, or dictate any, not the choice of the People.
An unchangeable determination to Support the Rights of our Country against every Invader, is one of the most essential Characteristicks of uncorrupted Republicans.
When you look to me as the Chief Magistrate of America to guard well the Rights of its Citizens, as far as may depend upon my Zeal, Sincerity and Industry, I hope you will not be disappointed.—But I cannot cry Peace! Peace! when there is no Peace.
John Adams